DETAILED ACTION
Corrected Allowability Notice
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is an Allowability Notice addressing applicants response dated 26th April 2022.  Claim(s) 1 and 7-8 were amended; Claim(s) 2 and 10-17 remain cancelled; and no Claim(s) were newly added; therefore, Claims 1, 3-9 and 18-26 are pending and addressed below  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019, 10/08/2019, 7/30/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 8-9 of 12) with respect to the amendment of Claim(s) 1 and 7-8 to correct minor informalities have been fully considered.

Allowable Subject Matter
Independent Claims 1 and 7-8; and Dependent Claims 5-6, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitations “identify, for each reflected wave of the plurality of reflected waves, the respective sound wave of the transmitted plurality of sound waves, wherein the identification is based on: the respective frequency ratio of each of the plurality of pairs of frequency components of each of the transmitted plurality of sound waves, and the respective specific ratio of the specific pair of frequency components of each of the plurality of reflected waves”, in combination with the claim, are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference, Sakai (JPH 09184883 A), teaches ultrasonic displacement measuring method and device wherein teaches wherein a radar apparatus, comprises a transmitting unit configured to transmit a plurality of sound waves, wherein each sound wave of the transmitted plurality of sound waves has a respective pair of frequency components of a plurality of pairs of frequency components, each of the plurality of pairs of frequency components has a respective frequency ratio, and a first frequency ratio of a first pair of frequency components of the plurality of pairs of frequency components is different from a second frequency ratio of a second pair of frequency components of the plurality of pairs of frequency components; a receiving unit configured to receive a plurality of reflected waves corresponding to the transmitted plurality of sound waves wherein each of the plurality of reflected waves corresponds to a respective sound wave of the transmitted plurality of sound waves; an analyzing unit configured to: determine a respective specific ratio of a specific pair of frequency components of each of the plurality of reflected waves; and a ranging unit configured to determine a distance corresponding to each sound wave of the transmitted plurality of sound waves, wherein the distance is determined based on: the identification of the transmitted plurality of sound waves, and a period of time from a transmission time of each sound wave of the transmitted plurality of sound waves to a reception time of a respective reflected wave of the plurality of reflected waves ([0014]-[0015], [0026], [0033], [0059]-[0062], [0087]).    
However, Sakai does not remedy the deficiencies as claimed because the claimed invention requires “identify, for each reflected wave of the plurality of reflected waves, the respective sound wave of the transmitted plurality of sound waves, wherein the identification is based on: the respective frequency ratio of each of the plurality of pairs of frequency components of each of the transmitted plurality of sound waves, and the respective specific ratio of the specific pair of frequency components of each of the plurality of reflected waves”.

Claim 7 is essentially the same as Claim 1 and refers to the radar system of Claim 1; and further comprising, “a control unit that performs predetermined control on a basis of the acquired distance”.  Therefore Claim 7 is allowed for the same reasons as applied to Claim 1 above.

Claim 8 is essentially the same as Claim 1 and refers to a control method of a radar apparatus of Claim 1.  Therefore Claim 8 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIE M NDURE/Examiner, Art Unit 3645
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645